DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 08/23/2022.
Claim 1-14 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. See prior art rejection below for more information.
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 18 of remarks, filed 08/23/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 18 of remarks, filed 08/23/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 19 of remarks, filed 08/23/2022, with respect to claims 1-11 and 13 have been fully considered and are persuasive.  The 122f interpretation of these claims has been withdrawn. 
Applicant’s arguments, see page 19 of remarks, filed 08/23/2022, with respect to claims 8-12 have been fully considered and are persuasive.  The 112a rejection of these claims has been withdrawn.
Applicant’s arguments, see page 19 of remarks, filed 08/23/2022, with respect to claims 8, 10, and 11 have been fully considered and are persuasive.  The 112ab rejection of these claims has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if “a vehicle state” in line 18 of claim 1 is the same as the, “vehicle state” recited in line 16 of the same claim.
It is unclear what the applicant means by the term “index values” as seen in claim 1, specifically in lines 28-30. The limitation defines an index value as a step that includes a sensing value only when a measurement range of sensing values are classified. It is unclear what the index values are when the sensing values are not classified. Paragraph [134] of the applicant’s specification cites the same limitation mentioned in these lines; however, the specification does not provide further clarity. Examiner interprets index value as a representative value of measurements taken by various sensors. For example, the marks on a vehicle’s fuel gauge that mark full tank, half tank, quarter tank, etc. are index values where the precise measurement of fuel remaining would be a sensor value.
It is unclear what the applicant means by the term “index values” as seen in claim 13, specifically in lines 30-32. The limitation defines an index value as a step that includes a sensing value only when a measurement range of sensing values are classified. It is unclear what the index values are when the sensing values are not classified. Paragraph [134] of the applicant’s specification cites the same limitation mentioned in these lines; however, the specification does not provide further clarity. Examiner interprets index value as a representative value of measurements taken by various sensors. For example, the marks on a vehicle’s fuel gauge that mark full tank, half tank, quarter tank, etc. are index values where the precise measurement of fuel remaining would be a sensor value.
It is unclear if “a vehicle state” in line 19 of claim 14 is the same as the, “vehicle state” recited in line 17 of the same claim.
It is unclear what the applicant means by the term “index values” as seen in claim 14, specifically in lines 29-31. The limitation defines an index value as a step that includes a sensing value only when a measurement range of sensing values are classified. It is unclear what the index values are when the sensing values are not classified. Paragraph [134] of the applicant’s specification cites the same limitation mentioned in these lines; however, the specification does not provide further clarity. Examiner interprets index value as a representative value of measurements taken by various sensors. For example, the marks on a vehicle’s fuel gauge that mark full tank, half tank, quarter tank, etc. are index values where the precise measurement of fuel remaining would be a sensor value.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim generates a distribution summary concerning a vehicle state and predicts the breakdown generation of a vehicle part.  All of the limitations of claim 8 were already stated and claimed in claim 1 of the application. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, and 13-14 are rejected under 35 U.S.C. 102(a)(2) 35 U.S.C. 103 as being unpatentable over Ikeda (US 20160133070 A1) in view of Jiang (US 20200043258 A1), Kumar (US 20150355054 A1), and Nakamura (US 4943777 A).
Regarding claim 1, Ikeda discloses,
An apparatus for providing an automotive preventive maintenance service, the apparatus comprising:
a vehicle information creator that creates vehicle information including vehicle diagnosis information obtained in real time while a vehicle is driven and vehicle state information showing a current state of the vehicle (The vehicle-information collecting unit 11 has a function to periodically or appropriately acquire and collect the vehicle information related to the vehicles 20 and the information related to the processing results of the maintenance from each vehicle 20, the maintenance-factory terminal 30, etc., via the network 50, and to record the information in the vehicle-information accumulating DB 16. As described later, the vehicle information can contain, for example, position information based on GPS (Global Positioning System), information such as the speed and a tachometer collected by an electronic control unit (ECU: Electronic Control Unit), etc., and information collected by various sensors. [0028]);
a vehicle breakdown generation predictor that creates vehicle part states each composed of a preventive maintenance emergency degree and a vehicle part based on the vehicle information, and predicts breakdown generation of the vehicle (The analysis unit 13 has a function to analyze the vehicle information accumulated in the vehicle-information accumulating DB 16 at a predetermined timing such as every certain period of time, to estimate the state, the deterioration state of various consumables, etc. for every vehicle 20 at the moment or to predict the future deterioration state, and to record the results thereof in the vehicle state DB 17. [0030]);
an automotive repair shop recommender that recommends an automotive repair shop based on a cost or a distance based on the preventive maintenance emergency degree in at least one of the vehicle part states (Note that the maintenance plan may be set, corrected, or adjusted on the basis of basic contents of a maintenance plan or others inputted and instructed from the carrier via the carrier terminal 40. Also, regardless of the execution timing of the maintenance based on the maintenance plan, if there is a consumable having a deterioration rate for which the replacement timing has come, instruction for emergency maintenance may be made as needed. In both of the maintenance and the emergency maintenance based on the maintenance plan, for example, the vehicle 20 can be informed of and guided to a maintenance factory near the current position of the vehicle 20 by, for example, cooperation with a not-shown map service. [0036]); and
a preventive maintenance service compensator that detects whether to perform a maintenance service about a corresponding vehicle part state according to the preventive maintenance emergency degree, and provides preventive maintenance service compensation (From the viewpoint of preventive maintenance, this maintenance plan includes information indicating which part is to be used as a consumable after the replacement in addition to contents such as information indicating when next (or the subsequent or later maintenance after the next) maintenance is to be performed for each vehicle, and indicating which consumables are to be collectively replaced. Moreover, even for the same consumables, the parts that can achieve the most-reduced life cycle cost (LCC) can be selected from the viewpoints of the price and the quality (durable years, etc.) [0022]… The plan managing unit 14 has a function to make a maintenance plan for every one or more vehicles 20 and to manage update of the maintenance plan or others. The maintenance plan may be automatically made and updated based on the information of the deterioration state of the consumable at the current moment recorded in the vehicle state DB 17, the information of the evaluation results of the maintenance plan by a later-described plan evaluating unit 15, and others. [0035] Examiner notes that applicant’s specification states, “the preventive maintenance service compensator 340 provides service compensation by increasing durability of a vehicle, secure driving stability, and performing preventive maintenance by maintaining the specific part according to the preventive maintenance emergency degree.” (See [73] of applicant’s specification). Examiner interprets Ikeda’s maintenance plan and subsequent consumable replacement as preventative maintenance compensation per above paragraph [73]), wherein…
the vehicle breakdown generation predictor summarizes a vehicle state based on sensing values collected for a specific period from a plurality of sensors installed in the vehicle (The vehicle-information collecting unit 11 has a function to periodically or appropriately acquire and collect the vehicle information related to the vehicles 20 and the information related to the processing results of the maintenance from each vehicle 20, the maintenance-factory terminal 30, etc., via the network 50, and to record the information in the vehicle-information accumulating DB 16. As described later, the vehicle information can contain, for example, position information based on GPS (Global Positioning System), information such as the speed and a tachometer collected by an electronic control unit (ECU: Electronic Control Unit), etc., and information collected by various sensors. [0028] Examiner interprets accumulated vehicle information as a summary of the vehicle state)…
the vehicle breakdown generation predictor summarizes the vehicle state by calculating index values for a plurality of diagnosis items constituting the vehicle state using the sensing values collected for the specific period (The deterioration state of the consumable is estimated/predicted by, for example, calculating the current a deterioration rate at a current moment or a predetermined future moment (specified by timing, running distance, etc.) of the consumable. The deterioration rate is obtained by, for example, multiplying the result, which is obtained by a basic calculation formula statically set in accordance with the attribute of the consumable, by a deterioration coefficient, which is set based on variation factors such as a running condition and an external condition. Regarding the basic calculation formula, the acquired values of the sensors can be used as they are for the consumable having the degree of deterioration which can be judged directly by the numerical values obtained by the sensors such as the tensile force of the elastic body, the remaining amount of liquid, a thickness of an object, and a depth of a groove, and the deterioration rate can be calculated as, for example, a rate (%) with respect to a value of a state having the deterioration rate of 100% that requires immediate replacement. [0031] Examiner interprets the deterioration state of the consumable as the index value for that consumable/ “diagnosis item.” Examiner further notes that the deterioration state is based on sensor values collected in regards to a specific moment or period)…
the index values are a step in which a measured specific sensing value is included when a measurement range of the sensing values that are collected from sensors are classified into predetermined levels (The deterioration state of the consumable is estimated/predicted by, for example, calculating the current a deterioration rate at a current moment or a predetermined future moment (specified by timing, running distance, etc.) of the consumable. The deterioration rate is obtained by, for example, multiplying the result, which is obtained by a basic calculation formula statically set in accordance with the attribute of the consumable, by a deterioration coefficient, which is set based on variation factors such as a running condition and an external condition. Regarding the basic calculation formula, the acquired values of the sensors can be used as they are for the consumable having the degree of deterioration which can be judged directly by the numerical values obtained by the sensors such as the tensile force of the elastic body, the remaining amount of liquid, a thickness of an object, and a depth of a groove, and the deterioration rate can be calculated as, for example, a rate (%) with respect to a value of a state having the deterioration rate of 100% that requires immediate replacement. [0031] Examiner interprets the deterioration rate of the consumable as the index value for that consumable/ “diagnosis item.” Examiner further notes that the deterioration rate is a representative value that is calculated based on a coefficient value and processed sensor values)…
Ikeda does not teach calculating a distribution summary of a vehicle state for a plurality of specific periods, determines an abnormal situation about a specific sensing value of the vehicle part through the distribution summary of the vehicle state, and predicts the breakdown generation by performing diagnosis about the abnormal vehicle part. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
calculates a distribution summary of a vehicle state for a plurality of specific periods (The controller 101 of the apparatus that that detects a condition of a vehicle component 100 may be configured to diagnose vehicle health of the vehicle including vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, and to perform fault isolation by detecting patterns in values associated with vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, comparing the detected pattern to a table including component faults and a corresponding pattern of value associated with vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, and determining the isolated fault and corresponding component based on the comparison of the detected pattern to the table including component faults. [0053] Examiner interprets patterns in values associated with vehicle information as the same information in the “distribution summary”), determines an abnormal situation about a specific sensing value of the vehicle part through the distribution summary of the vehicle state (Referring to FIG. 6, patterns in values associated with vehicle performance, vehicle energy usage, and vehicle vibration and acoustics detected in operation S610. The detected patterns are compared to corresponding pattern of values associated with vehicle performance, vehicle energy usage, and vehicle vibration and acoustics in a table including component faults in operation S620. The isolated fault and component corresponding to isolated fault is determined in operation S630 based on comparison in operation S620. The component corresponding to the isolated fault is monitored for degradation in operation S640 [0074]), and predicts the breakdown generation by performing diagnosis about the abnormal vehicle part (The remaining useful life of component corresponding to the isolated fault is estimated based on the degradation in operation S650. [0074]), 
the vehicle information creator, the vehicle breakdown generation predictor, the automotive repair shop recommender, and the preventative maintenance service compensator are each implemented via at least one processor (According to an aspect of an exemplary embodiment, an apparatus that detects a condition of a vehicle component is provided. The apparatus includes at least one memory comprising computer executable instructions and at least one processor [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the comparison of vehicle components with fault patterns and processor taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
Ikeda does not teach creating a multi-dimensional coordinate system composed of coordinate axes respectively corresponding to the plurality of diagnosis items, and calculates distribution about a plurality of the index values for the plurality of specific periods in the multi-dimensional coordinate system; in the vehicle breakdown generation predictor, first safety standards are determined based on distribution about the index values in the multi-dimensional coordinate system and the index values in the multi-dimensional coordinate system are calculated on the basis of sensing values in a time domain at every first cycle. However, Semanson teaches on a system for diagnosing a vehicle battery, comprising, 
creates a multi-dimensional coordinate system composed of coordinate axes respectively corresponding to the plurality of diagnosis items, and calculates distribution about a plurality of the index values for the plurality of specific periods in the multi-dimensional coordinate system (FIG. 1 illustrates a first graph 10 that identifies a battery temperature of a vehicle battery (e.g., battery electrolyte temperature) that is plotted against time during a vehicle battery charging operation. The temperature information from the first graph 10 may be referenced by the battery diagnostic tool to generate a temperature gradient for one or more of the time periods. FIG. 1 also illustrates a second graph 20 that identifies a fault value assigned by the battery diagnostic tool to a particular time period with respect to a temperature gradient generated for that time period. FIG. 1 also illustrates a third graph 30 that identifies the battery diagnostic tool keeping track of an accumulated fault count value. The accumulated fault count is the accumulated sum of previously generated fault values that have been assigned to previous time periods. Further description on the relationship between temperature gradients, fault values, and the accumulated fault count values will be provided in more detail below. Each of the first graph 10, second graph 20, and third graph 30 are plotted against the same time scale. [0021] Examiner interprets the battery as the diagnosis item. The specific time periods can be seen on the x axis in fig. 1. Examiner further notes that a vehicle may include one or more batteries for operating one or more vehicle components. [0002] This means if there are multiple batteries, there would be a plurality of diagnosis items), 
in the vehicle breakdown generation predictor, first safety standards are determined based on distribution about the index values in the multi-dimensional coordinate system and the index values in the multi-dimensional coordinate system are calculated on the basis of sensing values in a time domain at every first cycle (As the third graph 30 plots a summation of successive fault values assigned to previous time periods by the battery diagnostic tool, it follows that the accumulated fault count value illustrated for the fourth time period corresponds to a summation of fault values assigned to the first time period, second time period, and third time period. In the embodiment illustrated by FIG. 1 the fault values assigned to the first time period is zero, and therefore the accumulated fault value count for the fourth time period will be the summation of zero (from the first time period), the fault value assigned to the second time period (e.g., low-middle or middle fault value), and the fault value assigned to the third time period (e.g., middle fault value or high-middle fault value). It should be noted that the accumulated fault count value is now at the fault count threshold 110 during the fourth time period. [0031] Examiner interprets the fault count threshold as the safety standard for a battery with the fault counts being the index values), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing index values for device faults and fault count threshold as taught by Semanson. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and track a series of faults on multiple components.
Ikeda does not teach second standards are determined based on distribution of diagnosis indexes and the diagnosis indexes are calculated on the basis of sensing values in a frequency domain at every second cycle longer than the first cycle. However, Kumar teaches on systems and methods for diagnosing engine components, comprising,
second standards are determined based on distribution of diagnosis indexes and the diagnosis indexes are calculated on the basis of sensing values in a frequency domain at every second cycle longer than the first cycle (FIG. 4 is an illustration showing example embodiments of “healthy” and “unhealthy” frequency content. The frequency content 410 of the healthy auxiliary system (i.e., an auxiliary system that is operating properly) has three frequency components of absolute and relative magnitudes as shown in FIG. 4, in accordance with an embodiment. The frequency content 420 of the unhealthy engine (i.e., an auxiliary system that is not operating properly due to some degradation or failure) has three frequency components at the same locations as in the frequency content 410 for the healthy engine. However, the amplitude of one frequency component 421 (e.g., a half order component) is distorted (e.g., increased in amplitude), and the amplitude of another frequency component 423 (e.g., a second order component) is also distorted (e.g., decreased in amplitude), in accordance with an embodiment. [0046]),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing frequency domain analysis as taught by Kumar. One of ordinary skill in the art would have been motivated to make this modification in order to monitor an engine over time and diagnose failure based on past data (see [0006] and [0081] of Kumar). 
Ikeda does note teach a first sampling cycle of the sensing values for calculating the index values is longer than a second sampling cycle of the sensing values for calculating the diagnosis indexes. However, Nakamura teaches on a battery voltage warning device, comprising,
a first sampling cycle of the sensing values for calculating the index values is longer than a second sampling cycle of the sensing values for calculating the diagnosis indexes (This invention is adapted to be embodied in a system for determining the condition of a battery that is in circuit with an internal combustion engine that has a starter motor operated by the battery and generating means driven by the engine for maintaining a charge in the battery. First means are provided for reading the voltage at first relatively short selected time periods and second means are provided for reading the voltage at relatively longer time periods. Warning means are provided for providing a battery condition warning the event either the first sensing means senses a voltage below a first value during several sampling cycles or in the event the second means senses a voltage below a second value which is higher than the first value during successive longer sampling cycles. [Col. 1 Ln. 41-56])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing sampling cycles as taught by Nakamura. One of ordinary skill in the art would have been motivated to make this modification in order to provide a battery condition indicator that can be incorporated in the electrical circuit of a vehicle and assess battery health at different sampling rates to filter out false warnings (See [Col. 1 Ln. 33-37] of Nakamura).
Regarding claim 2, Ikeda, Jiang, Kumar and Nakamura teach on the apparatus as claimed and detailed above with respect to claim 1.
Ikeda does not teach the vehicle information creator creates the vehicle diagnosis information by diagnosing the vehicle part on the basis of a complex vibration signal received from a vehicle vibration sensor, and takes a vehicle state received from a vehicle ECU (Electronic Control Unit) as the vehicle state information. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
wherein the vehicle information creator creates the vehicle diagnosis information by diagnosing the vehicle part on the basis of a complex vibration signal received from a vehicle vibration sensor (According to an exemplary embodiment, the controller 101 of the apparatus that that detects a condition of a vehicle component 100 may be configured to diagnose vehicle health of a vehicle by analyzing one or more from among vehicle performance, vehicle energy usage, and vehicle vibration and acoustics [0051]), and takes a vehicle state received from a vehicle ECU (Electronic Control Unit) as the vehicle state information (The storage 103 may be controlled by the controller 101 to store and retrieve information received from the vehicle sensor 107 and the communication device 108. The storage 103 may also include the computer instructions configured to be executed by a processor to perform the functions of the apparatus that detects a condition of a vehicle component 100. [0041] The information stored by the storage 103 may include information on one or more from among one or more from among vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, vehicle health, estimated remaining useful life, and an isolated fault of a vehicle component. The information on vehicle performance may include estimated vehicle motion, speed, acceleration, direction, and actual vehicle motion, speed, acceleration, direction etc. [0042] Examiner interprets the combination of a storage and processor that collect information on vehicle condition as a ECU).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the vehicle information and vibration information taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
Regarding claim 3, Ikeda, Jiang, Kumar and Nakamura teach on the apparatus as claimed and detailed above with respect to claim 2.
Ikeda does not teach the vehicle information creator diagnoses the vehicle part by specifying one of at least one vehicle part related to the vehicle vibration sensor on the basis of a frequency band of the complex vibration signal. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
wherein the vehicle information creator diagnoses the vehicle part by specifying one of at least one vehicle part related to the vehicle vibration sensor on the basis of a frequency band of the complex vibration signal (The information on vehicle vibration and acoustics may include one or more from among vibration information and noise information. The noise information may include the amplitude of the frequency response at certain frequency, the energy over the certain frequency band, or the energy over certain time period [0042]… the controller 101 of the apparatus that that detects a condition of a vehicle component 100 may be configured to diagnose vehicle health of a vehicle by analyzing… vehicle vibration and acoustics [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the vehicle vibration and frequency information taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
Regarding claim 4, Ikeda, Jiang, Kumar and Nakamura teach the apparatus of claim 1, 
Ikeda also teaches that the vehicle breakdown generation predictor 5detects first abnormality of the vehicle part from the vehicle state information (Also, regardless of the execution timing of the maintenance based on the maintenance plan, if there is a consumable having a deterioration rate for which the replacement timing has come, instruction for emergency maintenance may be made as needed. [0036]).
Regarding claim 5, Ikeda teaches on the apparatus as claimed and detailed above with respect to claim 4.
Ikeda does not teach when abnormality of the vehicle part is not detected, the vehicle breakdown generation predictor determines the preventive maintenance emergency degree by estimating the state of the vehicle part from the 10vehicle diagnosis information. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
wherein when abnormality of the vehicle part is not detected, the vehicle breakdown generation predictor determines the preventive maintenance emergency degree by estimating the state of the vehicle part from the 10vehicle diagnosis information (As a vehicle is driven, the vehicle may exhibit various symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other issues relating to the operation of the vehicle. Some of these symptoms or issues, on their own, are not indicative of an imminent failure or a vehicle condition that needs immediate remedying. However, when the symptoms or issues are detected and tracked, they can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the remaining useful life of a component taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
Regarding claim 6, Ikeda teaches on the apparatus as claimed and detailed above with respect to claim 5.
Ikeda does not teach the vehicle breakdown generation predictor determines an aging degree of the vehicle part in accordance with the state of the vehicle part, and determines the preventive maintenance emergency degree on the 15basis of an aging degree to a lifespan cycle of the vehicle part. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
wherein the vehicle breakdown generation predictor determines an aging degree of the vehicle part in accordance with the state of the vehicle part, and determines the preventive maintenance emergency degree on the 15basis of an aging degree to a lifespan cycle of the vehicle part (The controller 101 of the apparatus that that detects a condition of a vehicle component 100 may be configured to estimate the remaining useful life of the vehicle component corresponding to the isolated fault by monitoring the component corresponding to the isolated fault for degradation, and estimating the remaining useful life of the component corresponding to the isolated fault based on the degradation. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the remaining useful life of a component and degradation taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
Regarding claim 7, Ikeda teaches on the apparatus as claimed and detailed above with respect to claim 5.
Ikeda does not teach the vehicle breakdown generation predictor determines the preventive maintenance emergency degree by determining a vibration abnormality degree of the vehicle part in accordance with the state of the vehicle part. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
wherein the vehicle breakdown generation predictor determines the preventive maintenance emergency degree by determining a vibration abnormality degree of the vehicle part in accordance with the state of the vehicle part (Referring to FIG. 5, in operation S505, it is determined whether vehicle vibration and/or acoustics measurements are enabled based on a preset setting. If the vehicle vibration and/or acoustics measurements are enabled, one or more from among vibration information from an accelerometer and noise information from a microphone are recorded or stored. In operation S520, differences between acoustic values of recorded and measured vibration information, and between noise infuse information at one or more frequency bands with calibrated acoustic values of vehicles at one or more frequency bands, are determined. Then, in operation S530, a vehicle health condition is adjusted based on the determined difference if the determined difference is greater than third predetermined threshold. [0072] See also fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the part vibration analysis taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
Regarding claim 8, Ikeda teaches,
The apparatus of claim 1, 
wherein the vehicle breakdown generation predictor summarizes a vehicle state on the basis of sensing values collected for a specific period from a plurality of sensors installed in the vehicle (The vehicle-information collecting unit 11 has a function to periodically or appropriately acquire and collect the vehicle information related to the vehicles 20 and the information related to the processing results of the maintenance from each vehicle 20, the maintenance-factory terminal 30, etc., via the network 50, and to record the information in the vehicle-information accumulating DB 16. As described later, the vehicle information can contain, for example, position information based on GPS (Global Positioning System), information such as the speed and a tachometer collected by an electronic control unit (ECU: Electronic Control Unit), etc., and information collected by various sensors. [0028] Examiner interprets accumulated vehicle information as a summary of the vehicle state), 
Ikeda does not teach calculating distribution about summary of a vehicle state for a plurality of specific periods, determines an abnormal situation 51about a specific sensing value through the distribution about the summary of the vehicle state, and predicts the breakdown generation by performing precise diagnosis about the abnormal safety part. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
calculates distribution about summary of a vehicle state for a plurality of specific periods (The controller 101 of the apparatus that that detects a condition of a vehicle component 100 may be configured to diagnose vehicle health of the vehicle including vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, and to perform fault isolation by detecting patterns in values associated with vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, comparing the detected pattern to a table including component faults and a corresponding pattern of value associated with vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, and determining the isolated fault and corresponding component based on the comparison of the detected pattern to the table including component faults. [0053] Examiner interprets patterns in values associated with vehicle information as the same information in the “distribution about summary”), determines an abnormal situation 51about a specific sensing value through the distribution about the summary of the vehicle state (Referring to FIG. 6, patterns in values associated with vehicle performance, vehicle energy usage, and vehicle vibration and acoustics detected in operation S610. The detected patterns are compared to corresponding pattern of values associated with vehicle performance, vehicle energy usage, and vehicle vibration and acoustics in a table including component faults in operation S620. The isolated fault and component corresponding to isolated fault is determined in operation S630 based on comparison in operation S620. The component corresponding to the isolated fault is monitored for degradation in operation S640 [0074]), and predicts the breakdown generation by performing precise diagnosis about the abnormal safety part (The remaining useful life of component corresponding to the isolated fault is estimated based on the degradation in operation S650. [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the comparison of vehicle components with fault patterns taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
Regarding claim 10, Ikeda teaches the apparatus as claimed and detailed above with respect to claim 9.
Ikeda does not teach the vehicle breakdown generation predictor determines first safety standards for the coordinate axes on the basis of the 15distribution about the plurality of index values in the multi-dimensional coordinate system and when there is an index value being out of the first safety standards and index values related to the coordinate axis and being out of the first safety standards are distributed in a predetermined number of continuous specific periods, the vehicle breakdown generation predictor determines a safety part related to a diagnosis item 20corresponding to the coordinate axis as the abnormal safety part. However, Semanson teaches on a system for diagnosing a vehicle battery, comprising,
wherein the vehicle breakdown generation predictor determines first safety standards for the coordinate axes on the basis of the 15distribution about the plurality of index values in the multi-dimensional coordinate system (As the third graph 30 plots a summation of successive fault values assigned to previous time periods by the battery diagnostic tool, it follows that the accumulated fault count value illustrated for the fourth time period corresponds to a summation of fault values assigned to the first time period, second time period, and third time period. In the embodiment illustrated by FIG. 1 the fault values assigned to the first time period is zero, and therefore the accumulated fault value count for the fourth time period will be the summation of zero (from the first time period), the fault value assigned to the second time period (e.g., low-middle or middle fault value), and the fault value assigned to the third time period (e.g., middle fault value or high-middle fault value). It should be noted that the accumulated fault count value is now at the fault count threshold 110 during the fourth time period. [0031] Examiner interprets the fault count threshold as the safety standard for a battery with the fault counts being the index values), and when there is an index value being out of the first safety standards and index values related to the coordinate axis and being out of the first safety standards are distributed in a predetermined number of continuous specific periods, the vehicle breakdown generation predictor determines a safety part related to a diagnosis item 20corresponding to the coordinate axis as the abnormal safety part (It should be noted that the accumulated fault count value is now definitively over the fault count threshold 110, as' well as over the buffer zone surrounding the fault count threshold during the fifth time period. Therefore, in recognition of this the battery diagnostic tool will initiate a remedial process. Further description for available remedial processes will be provided following the remaining description of the first graph 10, second graph 20, and third graph 30 illustrated in FIG. 1. [0033] Examiner interprets a battery accumulating more faults than the threshold as determining that the battery is abnormal. This determination is made based on the fault counts as see in graphs 20 and 30 which examiner interprets as index values).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing index values for device faults and fault count threshold as taught by Semanson. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and track a series of faults on multiple components.
Regarding claim 11, Ikeda teaches the apparatus as claimed and detailed above with respect to claim 10.
Ikeda does not teach wherein the vehicle breakdown generation predictor calculates a precise diagnosis index on the basis of sensing values collected for the specific 52period for the sensors related to the abnormal safety part, determines second safety standards on the basis of the precise diagnosis index for the plurality of specific periods. However, Semanson teaches on a system for diagnosing a vehicle battery, comprising,
wherein the vehicle breakdown generation predictor calculates a precise diagnosis index… on the basis of sensing values collected for the specific 52period for the sensors related to the abnormal safety part, determines second safety standards on the basis of the precise diagnosis index for the plurality of specific periods (In other embodiments, the battery diagnostic tool may allow the vehicle battery charging operation to continue while the accumulated fault count value is within a buffer zone (high threshold buffer value 110a, and low threshold buffer value 110b) that surrounds the fault count threshold 110. In other embodiments, the battery diagnostic tool may not allow the vehicle battery charging operation to continue when the accumulated fault count value enters within a buffer zone (high threshold buffer value 110a, and low threshold buffer value 110b) that surrounds the fault count threshold 110, and will initiate remedial procedures when the accumulated fault count value enters within the buffer zone. In other embodiments, the battery diagnostic tool may initiate remedial procedures when the accumulated fault count value exceeds the fault count threshold. In other embodiments [0031] Examiner interprets the buffer fault count threshold 110a-110b as threshold different to that of the fault count threshold 110, which was previously used to teach the first safety standard. Examiner interprets the threshold 110a-110b as the second safety standard)…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing index values for device faults and fault count threshold as taught by Semanson. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and track a series of faults on multiple components.
Ikeda does not teach using any one of envelope analysis and FFT (Fast Fourier Transform), and diagnosing a defect of the abnormal safety part when the precise diagnosis index repeatedly exceeds the second safety standards for a specific number of continuous 5specific periods by comparing the second safety standards with the precise diagnosis index. However, Kumar teaches on systems and methods for diagnosing engine components, comprising,
…calculates a… index through any one of envelope analysis and FFT (Fast Fourier Transform) (FIG. 6 is an illustration of an example embodiment of how to isolate a degradation to a particular auxiliary system. A particular frequency component of the frequency content out of the FFT process [0050])… and diagnoses a defect of the abnormal safety part when the precise diagnosis index repeatedly exceeds the second safety standards for a specific number of continuous 5specific periods by comparing the second safety standards with the precise diagnosis index (The method may include generating a historical file of diagnostic data and monitoring the historical file for changes in the diagnostic data over time and determining trends. For example, the method may include generating a historical file of diagnostic data, monitoring the historical file for diagnostic data that changes a determined amount over a period of time preceding a fault, and setting a failure threshold level in response to the monitoring. The method may also include predicting a failure of the engine component. [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing Fast Fourier Transform and historical fault data as taught by Kumar. One of ordinary skill in the art would have been motivated to make this modification in order to monitor an engine over time and diagnose failure based on past data (see [0006] and [0081] of Kumar).
Claim 13 is rejected under the same rationale as claim 1 because the claims recites what the apparatus is configured to do as a method. The combination renders the claimed method steps obvious since such would be a logical manner of using the combination.
Claim 14 is rejected under the same rationale as claim 1 because the claims recites nearly identical subject matter, but additional generic computer components, namely, a processor, and a computer readable storage. These components are recited at a high level of generality, and do not impose meaningful limits on the claimed invention.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666